DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 32-41 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Park et al. US Patent Publication No. 20070284648.
Regarding claim 32: Park discloses a memory device (Fig. 13, reference also made to description of Figs: 1-3 for operational characteristics, ¶70), comprising:
first and second protrusions (105a and 105b), wherein the first and second protrusions comprise a semiconductor material (¶34 discloses fins and substrate comprise semiconductor) and are at least partially separated by a first dielectric material (Fig. 13, item 157, also labeled as bridge insulating 115 in Fig. 1-3); charge trapping material (storage node layers 130a and 130b) separated from respective outer surfaces of the first and second protrusions by respective portions of a second dielectric material (gate insulating layers 125a and 125b); a conductive material (control gate electrode 140) 
Regarding claim 33: Park discloses the memory device of claim 32, wherein the first and second spacers each have an actual thickness greater than an actual thickness of the second dielectric material (refer to Fig. 13, spacers 155 clearly have greater thickness in horizontal direction than the thickness of the second dielectric 125 in the horizontal direction).
Regarding claim 34: Park discloses the memory device of claim 32, wherein the first dielectric material comprises an oxide (¶35 discloses the bridge insulating 115 comprises silicon oxide).
Regarding claim 35: Park discloses the memory device of claim 32, wherein the first dielectric material is recessed relative to the outer surfaces of the first and second 
Regarding claim 36: Park discloses the memory device of claim 32, wherein the second dielectric material comprises silicon oxide (125 is formed from oxidation and ¶39 discloses example material of 125 as silicon oxide).
Regarding claim 37: Park discloses the memory device of claim 32, wherein at least a portion of the second dielectric material is nitridized (¶39 discloses silicon nitride as example material for 125).
Regarding claim 38: Park discloses the memory device of claim 32, wherein the second dielectric material comprises a composite of silicon oxide and silicon nitride (¶39 discloses composite of silicon oxide, silicon nitride as example material for 125).
Regarding claim 39: Park discloses the memory device of claim 32, wherein the first and second spacers comprise a dielectric material having a dielectric constant that is greater than a dielectric constant of the second dielectric material (155 is formed of nitride which has intrinsically greater dielectric constant than oxide which forms the second dielectric 125).
Regarding claim 40: Park discloses the memory device of claim 32, wherein the conductive material comprises silicon (control gate 140 comprises polysilicon, ¶38).
Regarding claim 41: Park discloses the memory device of claim 32, wherein the semiconductor material comprises silicon (fins and semiconductor substrate 110 comprise silicon, ¶34).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C STOWE whose telephone number is (571)270-7400.  The examiner can normally be reached on 7:30am to 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SS/Examiner, Art Unit 2829                                                                                                                                                                                                        
/SUE A PURVIS/Supervisory Patent Examiner, Art Unit 2829